Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 9/10/2021 are acknowledged.  

Rejoin Claim 4
Claim 4 is no longer “withdrawn” and is hereby rejoined and allowed.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Davis on September 17, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A method for cleaning an integrated circuit (IC) wafer after the IC wafer undergoes that supplies the cleaning solution to the plurality of spray nozzles, the method comprising:

configuring a second outlet area of a second spray nozzle of the plurality of spray nozzles coupled to the spray bar to provide the cleaning solution with a second velocity when exiting the second spray nozzle, such that the cleaning solution travels a second horizontal distance from the second spray nozzle to a second landing spot on the IC wafer, wherein a first size of the first outlet area is different than a second size of the second outlet area, the second horizontal distance is different than the first horizontal distance, the first landing spot is different than the second landing spot, and the first velocity is different than the second velocity; and 
delivering the cleaning solution to the IC wafer via the first spray nozzle having the configured first outlet area and the second spray nozzle having the configured second outlet area, such that the cleaning solution arrives on the IC wafer at the first landing spot from the first spray nozzle and the second landing spot from the second spray nozzle.
Amend claim 10 as follows: A method comprising:

thereafter, performing a cleaning process on the IC wafer, wherein the cleaning process includes delivering a cleaning solution to the IC wafer using spray nozzles arranged in a line on a spray bar along the first direction, wherein the spray bar is spaced from the top surface of the IC wafer along a third direction that is different than the first direction and the second direction, wherein the spray bar is configured to deliver the cleaning solution to the spray nozzles, and further wherein: 
a first spray nozzle of the spray nozzles arranged on the spray bar has a first outlet cross-sectional area for providing the cleaning solution exiting the first spray nozzle with a first velocity that delivers the cleaning solution to a first landing spot on the top surface of the IC wafer, wherein a first distance is between the first landing spot and the first spray nozzle and the first distance is along the second direction, and
 a first size of the first outlet cross-sectional area is different than a second size of the second outlet cross-sectional area, a second distance is between the second landing spot and the second spray nozzle, the second distance is along the second direction, the second velocity is different than the first velocity, the second landing spot is different than the first landing spot, and the second distance is different than the first distance; and
thereafter, performing a drying process on the IC wafer.
Amend claim 13 as follows: The method of claim 11, wherein the first landing spot, the second landing spot, and the third landing spot are adjacent
Amend claim 19 as follows: A method comprising:
receiving a planarized integrated circuit (IC) wafer;
based on planarization history data and cleaning history data, determining a cleaning solution for cleaning the planarized IC wafer and a flow rate of the cleaning solution to be delivered to a spray bar when cleaning the planarized IC wafer;  
based on the cleaning solution and the flow rate of the cleaning solution, installing a first spray nozzle on the spray bar at a first location and a second spray nozzle on the spray bar at a second location, wherein the first spray nozzle has a first outlet area from  arrives arrives a first size of the first outlet area is different than a second size of the second outlet area, the first velocity is different than the second velocity, the first landing spot is different than the second landing spot, and a first distance between the first spray nozzle and the first landing spot is different than a second distance between the second spray nozzle and the second landing spot; and 
delivering the cleaning solution to the planarized IC wafer using the spray bar having the first spray nozzle and the second spray nozzle.
Amend claim 20 as follows: The method of claim 19, further comprising selecting the first spray nozzle and the second spray nozzle from a plurality of nozzles having various outlet areas based on predetermined

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed  prior art does not teach or render obvious the subject matter recited by claims 1, 10, or 19, which are the independent claims.
With regard to claim 1, the most relevant prior art is the combination of U.S. 2008/0173335 by Yoon in view of U.S. 2011/0180113 by Chien in view of U.S. 2004/0242121 by Hirokawa in view of U.S. 2004/0000328 by Liu used to reject claim 1 in the Non-Final Rejection dated June 10, 2021.  The combination of Yoon in view of 
With regard to claim 10, the most relevant prior art is the combination of U.S. 2015/0034121 by Ishibashi in view of U.S. 2004/0000328 by Liu used to reject claim 10 in the Non-Final Rejection dated June 10, 2021.  The combination of Ishibashi in view of Liu fails to teach that delivering cleaning solution with the recited spray nozzles arranged in a line on a spray bar along the recited first direction, wherein a first size of the recited first outlet cross-sectional area is different than a second size of the recited second outlet cross-sectional area, a second distance is between the recited second landing spot and the recited second spray nozzle, the second distance is along the recited second direction, the recited second velocity is different than the recited first velocity, the recited second landing spot is different than the recited first landing spot, and the recited second distance is different than the recited first distance.  The reviewed prior art does not provide motivation to modify the combination of Ishibashi in view of Liu to arrive at the method recited by claim 10.
With regard to claim 19, the most relevant prior art is the combination of U.S. 2015/0034121 by Ishibashi in view of U.S. 2012/0111373 by Arima in view of U.S. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 21, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714